DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear whether “an adaptive filter” as recited on line 7 is the same “an adaptive filter” as recited on line 8. If they are not, they should be labelled as a first adaptive filter and a second adaptive filter respectively. If they are the same, the second one being mentioned should be corrected as “the adaptive filter” or “said adaptive filter”. 
Regarding claim 1, it is unclear whether “the adaptive filter” recited on lines 11-12 refers to “an adaptive filter” recited on line 7 or on line 8.
Regarding claim 8, it is unclear which timing is being defined as a longer timing. It is unclear how “a period from the second timing to the first timing” affects the correction coefficient.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 8, 13 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Farahbakhsh (US 11232778 B1).
Regarding claims 1 and 13, Farahbakhsh discloses an active noise reduction device comprising:
a reference signal inputter (interface or signal line for providing signal from 106 to filter 126) to which a reference signal (114) that has a correlation with noise in a space in a vehicle (104) is input, the reference signal (114) being output by a reference signal source (106) attached to the vehicle (see Fig. 1);
an adaptive filter (126) that generates a cancelling signal (126) by applying an adaptive filter (126) to the reference signal (114) that is input to the reference signal inputter (interface or signal line for providing signal from 106 to filter 126), the cancelling signal (126) being used to output a cancelling sound (by speaker 110) for reducing the noise; and
a filter coefficient updater (128) that calculates a coefficient (W) of the adaptive filter based on a predetermined update equation (equation 1, col. 5, lines 23-25),
wherein, at a first timing (e.g., the state of ANC right after detecting divergence) at which the output of the cancelling sound is started, the filter coefficient updater (128) uses a first coefficient (the coefficient stored right before the car shutdown or stored at some point prior to detecting divergence) as an initial value of the update equation, the first coefficient being the coefficient of the adaptive filter calculated by the filter coefficient updater at a second timing (right before the car shutdown or stored at some point prior to detecting divergence, the coefficient is calculated by the updater) that is prior to the first timing (col. 7, lines 3-25, specifically lines 21-25).  
Regarding claim 7, Farahbakhsh shows a corrected first coefficient (W[n+1]), the first coefficient (W[n]) and a correction coefficient (μ) (see equation 1).
Regarding claim 8, Farahbakhsh shows the correction coefficient takes a smaller value (col. 7, lines 26-28).
Claim 14 is broader than claim 1 and all limitations are included in claim 1 discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Farahbakhsh.
Regarding claim 2, Farahbakhsh shows the second timing which is the time an ignition power supply is turned off (vehicle shutdown, col. 7, lines 22-23), but fails to show that the first timing is immediately after the second timing. Farahbakhsh teaches a set of default coefficients for the adaptive filter (col. 7, lines 11, 16-17 and 21-21). By the definition of default, and common knowledge, one skilled in the art would have expected that the default coefficients are better than coefficients with 0 values. If the coefficients for the adaptive filter are 0, one skilled in the art would have expected that it would take longer for the adaptive filter to be able to cancel (or reduce) noise comparing with utilizing default coefficients. Thus, it would have been obvious to one of ordinary skill in the art to modify Farahbakhsh by utilizing the default coefficients when ANC is turned on order to cut short the time that the updater requires to update the filter coefficients for cancelling the noise.
Regarding claim 3, Farahbakhsh fails to show the second timing is before the active noise reduction device is shipped. Farahbakhsh teaches the factory setting (col. 7, line 21). How to obtain the factory setting? Since the ANC is based on the concept of anti-noise traveling to the canceling point (the error microphone) being the same amplitude but opposite phase of the reference noise traveling to the canceling point (the error microphone) concurrently, the transfer function between the speaker and the error microphone and the transfer function between the reference sensor and the error microphone should be measured. The transfer functions are sensitive to the environmental factors, such as location, temperature and physical properties of the speaker, error microphone and reference sensor. The environment with ANC equipment in one car would be slightly different from the other. Those are common knowledge to those skilled in ANC art. Thus, it would have been obvious to one of ordinary skill in the art to modify Farahbakhsh by tuning the adaptive filter and determining the default set of coefficients based on the updater during the manufacturing in order to ensure that ANC works properly for this particular vehicle before it is shipped for the consumer.
Regarding claim 4, the claimed “a plurality of different moving conditions” reads on the vehicle being built and moved in different condition in the assembly line before ANC is being tuned.
Regarding claim 5, the default coefficients are inherently stored in a storage which would allow them to be retrieved later (e.g., col. 7, lines 3-25). Farahbakhsh fails to show a function prohibiting processing of storing the first coefficient. Although not explicitly discussed, during tuning at the factory, the coefficients that do not cancel noise should not be stored as the default. This a common knowledge. Thus, it would have been obvious to one of ordinary skill in the art to modify Farahbakhsh by selectively storing the coefficients as the default setting in order to ensure that only those coefficients that would not cause divergence or those that could cancel noise would be deems as the default coefficients to be stored.
Regarding claim 6, the first coefficient reads on the factory setting and the second coefficient reads on the recently stored coefficient (col. 7, lines 12-13). The first mode reads on the ANC is started. The second mode reads on the ANC after divergence is detected.
Regarding claim 10, Farahbakhsh teaches factory setting (col. 7, line 22), but fails to explicitly show that it is stored in a nonvolatile storage. It is common knowledge that the default setting is usually permanently stored. Thus, it would have been obvious to one of ordinary skill in the art to modify Farahbakhsh by storing the factor setting in nonvolatile storage in order to keep the setting even when the engine is turned off.
Regarding claim 12, following the discussion above with respect to claim 10, the coefficient stored during shutdown is also inherently stored in nonvolatile storage to prevent it being erased when the power is down.
Regarding claim 11, Farahbakhsh teaches previously stored setting (col. 7, lines 9-11), but fails to explicitly show that it is stored in a volatile storage. It is common knowledge that the default setting is usually permanently stored, while the other setting, those that could be easily replaced, could be stored in a volatile storage. Thus, it would have been obvious to one of ordinary skill in the art to modify Farahbakhsh by storing the previously determined setting in a volatile storage in order to keep the setting temporary, or for a short amount of time.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Farahbakhsh in view of Pignier et al. (hereafter Pignier; US 20200365133 A1).
Regarding claim 9, Farahbakhsh teaches detecting divergence (col. 7, lines 3-5) and reducing the value of correction coefficient (col. 7, lines 26-27), but fails to show that temperature changes could cause divergence. Pignier teaches, vehicle conditions such as temperature , open or close of windows, would affect the stability of ANC for a vehicle ([0008], [0025], [0026], e.g.). The factory setting taught in Farahbakhsh is determined in an environment (e.g., factory) at a specific temperature at the time. Thus, it would have been obvious to one of ordinary skill in the art to modify Farahbakhsh by monitoring the temperature at the first timing and beyond in order to adjust the filter coefficient and the correct coefficient immediately when the temperature is no longer in the acceptable range as determined by the factory setting.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING LEE/           Primary Examiner, Art Unit 2654